Citation Nr: 1010856	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-09 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for bronchial asthma.

Entitlement to service connection for a right ankle 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from July 1979 
to August 1979 and from June 1980 to September 1980.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In February 2010, the Veteran failed to appear, without 
explanation, for a Board hearing.  She has not requested that 
the hearing be rescheduled. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that she developed asthma by being in 
old, dirty barracks with dust, mildew, mold and old, infested 
wood during active duty.  She also reports that she had to go 
through gas chambers and was sprayed with gas.  See March 
2008 VA Form 9.  The Veteran also reports that she was 
treated for asthma during the 1980's, and specifically during 
annual training from 1984-1998.  

She claims specifically, that while on duty at Fort Devens in 
Massachusetts, after being in the field for over 24 hours 
with wet clothes on and exposed at that time to ragweed, 
grass and trees, she had trouble breathing and as a result, 
was taken out of the field, treated with a nebulizer at the 
post hospital, and placed on bed rest for a few days.  The 
Veteran claims that she has continued to have asthma attacks 
since her discharge from active military service and that she 
has been treated at the VA Medical Center in the Bronx, New 
York (Bronx VA).  See March 2004 statement, March 2008 VA 
Form 9 and June 1999 VA examination report.

Service treatment records show that in a November 1989 report 
of medical history for a periodic Army National Guard 
examination, the Veteran indicated that she had asthma and 
hay fever.  

The post-service medical records from Montefiore Medical 
Center and the Bronx VA shows that the Veteran has a current 
diagnosis of, and treated for, bronchial asthma.  

The Veteran has reported problems with asthma since service.  
However, contemporaneous evidence of an ongoing asthmatic or 
respiratory condition in the years following service is not 
of record.  

An examination and opinion is needed to determine whether the 
Veteran's currently diagnosed bronchial asthma was incurred 
or aggravated during her active military duty 38 U.S.C.A. 
§ 5103A(d) (West 2002).

The Veteran also contends that she developed an right ankle 
disability as a result of running and climbing in Army boots 
for twenty years during military service.  

Service treatment records are negative for any complaints, 
treatment or diagnosis of a right ankle condition.  

The post-service medical evidence of record shows that the 
Veteran has a current right ankle disability.  During VA 
outpatient treatment in July 2004, the Veteran complained of 
right ankle pain after twisting it on the sidewalk and was 
diagnosed with a right ankle sprain.  X-rays of the right 
ankle taken in July 2004 were normal.  In December 2005, the 
Veteran was seen for complaints of pain in the right ankle 
which began two years earlier after twisting her ankle.  She 
was diagnosed at that time with tendonitis of the Achilles 
tendon and ankle arthritis.  In February 2006, the Veteran 
was seen for complaints of posteromedial ankle pain and 
reported twisting her ankle two years prior.  She was 
diagnosed at that time with very mild right calcaneal 
bursitis.

The Veteran has reported problems with her right ankle since 
service.  However, contemporaneous evidence of an ongoing 
right ankle condition in the years following service is not 
of record.  

Accordingly, an examination and opinion is needed to 
determine whether the Veteran's currently diagnosed right 
ankle disability was incurred during her active military duty 
38 U.S.C.A. § 5103A(d) (West 2002).

The Board also notes that the Veteran claims that she was 
treated for asthma and her right ankle at Fort Devens in 
Massachusetts in the 1980's, Fort AP Hill Virginia, and at 
Fort Jackson in South Carolina in 1979.  See September 2004 
and November 2006 Form 21-4142.  Although the Veteran has 
completed authorization and release forms for these records, 
the record does not reflect that the RO has attempted to 
obtain them.  

The procurement of potentially pertinent medical records 
referenced by the Veteran is required.  As it appears that 
there may be available medical records that are not presently 
associated with the claims folder, a remand is required.  See 
38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 
3.159(c) provide that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  38 C.F.R. § 3.159(e).

The Board also notes that the Veteran's periods of active 
duty and active duty for training (ACDUTRA) need to be 
clarified.  In this regard, the Board notes that there are 
two VA Form DD-214's for the Veteran of record.  These forms 
show that the Veteran served on active duty from July 1979 
August 1979 and from June 1980 to September 1980.  A December 
2007 VA Request for Information Response Form confirms this 
information.  However, an October 1996 Army National Guard 
Current Annual Statement shows that the Veteran had periods 
of service from June 1979 to June 1996, with periods of 
active duty for training from July 1996 to August 1996, and 
periods of inactive duty for training from July 1995 to 
September 1996.  

In addition, the RO, in the August 2007 rating decision on 
appeal, has indicated that the Veteran served in the Army 
from June 1980 to September 1980 and from June 1992 to July 
1998.  However, there are also personnel records which show 
that the Veteran had military assignments from June 1979 to 
September 1999.  See Personnel Qualification Record, Record 
of Assignments.  As the Veteran is entitled to service 
connection for injuries or diseases incurred during active 
duty and ACDUTRA, her periods of active duty and ACDUTRA need 
to be verified.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's periods of service 
on active duty and ACDUTRA.

2.  Take the necessary steps to obtain 
records of the Veteran's treatment at Fort 
Devens, Fort AP Hill and Fort Jackson.  
These steps may include requesting the 
records from the Veteran.

3.  Afford the Veteran an examination to 
determine the etiology of her currently 
demonstrated asthma.  The examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the disorder was the result of a disease 
or injury incurred during a period of 
active service or ACDUTRA.  The examiner 
should consider the history and 
contentions noted in the body of this 
remand.

The examiner should also provide an 
opinion as to whether asthma clearly and 
unmistakably existed prior to any periods 
of active service and was clearly and 
unmistakably not aggravated during a 
period of active duty (i.e. there was no 
increase in underlying disability).  

The Veteran's claims folder must be made 
available to and reviewed by the examiner 
and the examiner should acknowledge such 
review.  A rationale should be given for 
all opinions and conclusions expressed.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms and that her reports must be 
considered in formulating the requested 
opinion.

4.  Afford the Veteran an examination to 
determine the nature and etiology of her 
currently demonstrated right ankle 
disability.  The examiner should provide an 
opinion as to whether there is a 50 percent 
or better probability that the disorder was 
the result of a disease or injury incurred 
during a period of active service or 
ACDUTRA.  

The Veteran's claims folder must be made 
available to and reviewed by the examiner 
and the examiner should acknowledge such 
review.  A rationale should be given for 
all opinions and conclusions expressed.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms and that her reports must be 
considered in formulating the requested 
opinion.

5.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case.  Then return the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

